      Case 3:16-md-02741-VC Document 2600 Filed 01/30/19 Page 1 of 5




 1   WILKINSON WALSH + ESKOVITZ LLP                   ARNOLD & PORTER KAYE SCHOLER
     Brian L. Stekloff (pro hac vice)                 Pamela Yates (CA Bar No. 137440)
 2                                                    (Pamela.Yates@arnoldporter.com)
     (bstekloff@wilkinsonwalsh.com)
     Rakesh Kilaru (pro hac vice)                     777 South Figueroa St., 44th Floor
 3                                                    Los Angeles, CA 90017
     (rkilaru@wilkinsonwalsh.com)
                                                      Tel: (213) 243-4178
 4   2001 M St. NW, 10th Floor                        Fax: (213) 243-4199
     Washington, DC 20036
 5   Tel: (202) 847-4030
 6   Fax: (202) 847-4005
                                                      COVINGTON & BURLING LLP
 7   HOLLINGSWORTH LLP                                Michael X. Imbroscio (pro hac vice)
     Eric G. Lasker (pro hac vice)                    (mimbroscio@cov.com)
 8   (elasker@hollingsworthllp.com)                   One City Center
     1350 I St. NW                                    850 10th St. NW
 9   Washington, DC 20005
     Tel: (202) 898-5843                              Washington, DC 20001
     Fax: (202) 682-1639                              Tel: (202) 662-6000
10

11
     Attorneys for Defendant
12   MONSANTO COMPANY

13

14                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
15

16   IN RE: ROUNDUP PRODUCTS                      )    MDL No. 2741
     LIABILITY LITIGATION                         )
17                                                     Case No. 3:16-md-02741-VC
                                                  )
                                                  )    MONSANTO COMPANY’S
18    Hardeman v. Monsanto Co., et al.,           )    OPPOSITION TO PLAINTIFFS
      3:16-cv-0525-VC                             )    MOTION IN LIMINE NO. 7 TO
19    Stevick v. Monsanto Co., et al.,            )
      3:16-cv-2341-VC                             )    EXCLUDE EVIDENCE AND
20    Gebeyehou v. Monsanto Co., et al.,          )    ARGUMENT REGARDING
      3:16-cv-5813-VC                             )    UNRELATED MEDICAL HISTORY
21                                                )
22

23

24

25

26

27

28       MONSANTO’S OPPOSITION TO PLAINTIFFS MOTION IN LIMINE NO. 7 TO EXCLUDE EVIDENCE AND
                          ARGUMENT REGARDING UNRELATED MEDICAL HISTORY
                     3:16-md-02741-VC & 3:16-cv-0525-VC, 3:16-cv-2341-VC, 3:16-cv-5813-VC
              Case 3:16-md-02741-VC Document 2600 Filed 01/30/19 Page 2 of 5



 1                          MEMORANDUM OF POINTS AND AUTHORITIES
 2            Plaintiff Edwin Hardeman’s argument is based on the misplaced notion that his medical
 3   history of basal cell carcinoma is not relevant to this case.1    However, Plaintiff’s experts conclude
 4   that Roundup was the substantial contributing factor to Mr. Hardeman’s NHL and purport to rule out
 5   other possible causes. Monsanto is entitled to cross examine each expert on how, or if, they excluded
 6   other known causes of NHL that are part of Mr. Hardeman’s medical history, including his prior
 7   basal cell carcinoma. Moreover, Plaintiff cannot rely on the physician-patient privilege because he
 8   has put his medical history at issue in the case.
 9            All three of Plaintiff’s case specific experts rely on McDuffie et al (2001)2 for the proposition
10   that NHL was statistically significantly increased among glyphosate exposed individuals more than
11   two days per year with an OR of 2.12 (95% CI: 1.20-3.73), yet ignore other relevant information
12   reported in the article. See e.g., Ex. 1, Shustov Hardeman Rpt. at 8; Ex. 2 Nabhan Rpt. at 6; Ex. 3
13   Weisenburger Rpt. at 4.       For example, this article reports that a personal history of cancer is
14   associated with a statistically significant elevated risk of NHL with an OR of 2.43 (95% CI: 1.71-
15   3.44). If Plaintiff’s experts are going to rely on McDuffie et al (2001) to argue that Roundup was a
16   substantial contributing factor in causing Mr. Hardeman’s NHL, Monsanto should be permitted to
17   properly cross examine those experts on other risk factors detailed in this study, which necessitates
18   referencing Mr. Hardeman’s past basal cell carcinoma. See Rheinfrank v. Abbott Labs., Inc., No.
19   1:13-CV-144, 2015 WL 5258858, at *11 (S.D. Ohio Sept. 10, 2015) (denying motion to preclude
20   evidence where plaintiff argued that no expert has attributed that evidence to the injuries at issue,
21   because “such evidence would be relevant on cross-examination of an expert witness as
22   possible/alternative causes.”).
23

24
     1
         Monsanto is not challenging Plaintiff’s motion as it pertains to Glaucoma, atopic eczema, and
25   sciatica and corresponding treatment.
     2
26      McDuffie HH, Pahwa P, McLaughlin JR, Spinelli JJ, Fincham S, et al. Non-Hodgkin's lymphoma
     and specific pesticide exposures in men: cross-Canada study of pesticides and health. Cancer
27   Epidemiol Biomarkers Prev. 2001 Nov;10(11):1155-63.

28                                                       -1-
         MONSANTO’S OPPOSITION TO PLAINTIFFS MOTION IN LIMINE NO. 7 TO EXCLUDE EVIDENCE AND ARGUMENT
                                     REGARDING UNRELATED MEDICAL HISTORY
                          3:16-md-02741-VC & 3:16-cv-0525-VC, 3:16-cv-2341-VC, 3:16-cv-5813-VC
            Case 3:16-md-02741-VC Document 2600 Filed 01/30/19 Page 3 of 5


            Additionally, Plaintiff’s reliance on the physician-patient privilege is misplaced. As Plaintiff
 1
     readily admits, the privilege is waived when the particular medical condition is placed in issue by the
 2
     privilege holder. See Plaintiff’s MIL 7 at 2. As noted above, there is little doubt that Plaintiff’s
 3
     medical history of basal cell carcinoma (as with his history of melanoma in situ, which Plaintiff does
 4
     not argue should be excluded), is relevant to his NHL. Therefore, the physician-patient privilege
 5
     does not protect disclosure of these facts. Kubik v. Cent. Michigan Univ. Bd. of Trustees, No. 15-CV-
 6
     12055, 2016 WL 9631633, at *2 (E.D. Mich. Mar. 17, 2016) (a patient waives the psychotherapist-
 7
     patient privilege where they place her emotional state at issue in the case. “This rule ensures that a
 8
     party cannot use a privilege as both sword and shield, placing into evidence only those portions of
 9
     privileged materials which are beneficial, and using the privilege to hide away those portions which
10
     would benefit the opposing parties.”)
11
                                               CONCLUSION
12
             For the above stated reasons, the Court should deny Plaintiff’s Motion In Limine No. 7 with
13
     respect to Mr. Hardeman’s medical history of basal cell carcinoma.
14

15
     DATED: January 30, 2019
16
                                                  Respectfully submitted,
17
                                                  /s/ Brian L. Stekloff___________
18

19                                               Brian L. Stekloff (pro hac vice)
                                                 (bstekloff@wilkinsonwalsh.com)
20                                               Rakesh Kilaru (pro hac vice)
                                                 (rkilaru@wilkinsonwalsh.com)
21                                               WILKINSON WALSH + ESKOVITZ LLP
                                                 2001 M St. NW, 10th Floor
22                                               Washington, DC 20036
23                                               Tel: (202) 847-4030
                                                 Fax: (202) 847-4005
24
                                                 Pamela Yates (CA Bar No. 137440)
25                                               (Pamela.Yates@arnoldporter.com)
                                                 ARNOLD & PORTER KAYE SCHOLER
26                                               777 South Figueroa St., 44th Floor
                                                 Los Angeles, CA 90017
27                                               Tel: (213) 243-4178
                                                 Fax: (213) 243-4199
28
                                                     -2-
      MONSANTO’S OPPOSITION TO PLAINTIFFS MOTION IN LIMINE NO. 7 TO EXCLUDE EVIDENCE AND ARGUMENT
                                  REGARDING UNRELATED MEDICAL HISTORY
                       3:16-md-02741-VC & 3:16-cv-0525-VC, 3:16-cv-2341-VC, 3:16-cv-5813-VC
          Case 3:16-md-02741-VC Document 2600 Filed 01/30/19 Page 4 of 5


                                            Eric G. Lasker (pro hac vice)
 1                                          (elasker@hollingsworthllp.com)
                                            HOLLINGSWORTH LLP
 2                                          1350 I St. NW
                                            Washington, DC 20005
 3                                          Tel: (202) 898-5843
                                            Fax: (202) 682-1639
 4
                                            Michael X. Imbroscio (pro hac vice)
 5                                          (mimbroscio@cov.com)
                                            COVINGTON & BURLING LLP
 6                                          One City Center
                                            850 10th St. NW
 7                                          Washington, DC 20001
                                            Tel: (202) 662-6000
 8

 9                                          Attorneys for Defendant
10                                          MONSANTO COMPANY

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                -3-
     MONSANTO’S OPPOSITION TO PLAINTIFFS MOTION IN LIMINE NO. 7 TO EXCLUDE EVIDENCE AND ARGUMENT
                                 REGARDING UNRELATED MEDICAL HISTORY
                      3:16-md-02741-VC & 3:16-cv-0525-VC, 3:16-cv-2341-VC, 3:16-cv-5813-VC
            Case 3:16-md-02741-VC Document 2600 Filed 01/30/19 Page 5 of 5


                                       CERTIFICATE OF SERVICE
 1
            I HEREBY CERTIFY that on this 23rd day of January 2019, a copy of the foregoing was
 2
     served via electronic mail to opposing counsel.
 3

 4
                                                        /s/ Brian L. Stekloff___________
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       -4-
      MONSANTO’S OPPOSITION TO PLAINTIFFS MOTION IN LIMINE NO. 7 TO EXCLUDE EVIDENCE AND ARGUMENT
                                  REGARDING UNRELATED MEDICAL HISTORY
                       3:16-md-02741-VC & 3:16-cv-0525-VC, 3:16-cv-2341-VC, 3:16-cv-5813-VC
